                 Case 3:20-cv-05269-BHS Document 10 Filed 11/16/20 Page 1 of 1




 1

 2

 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT TACOMA
 5
     KEITH E. BERRY,                                    CASE NO. C20-5269 BHS
 6
                               Plaintiff,               ORDER ADOPTING REPORT
 7          v.                                          AND RECOMMENDATION

 8   ROBERTS, et al.,

 9                             Defendants.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 9. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)      The R&R is ADOPTED;

16          (2)      Plaintiff’s complaint is DISMISSED without prejudice for failure to file

17                   an amended complaint or otherwise respond to the order to show cause; and

18          (3)      The Clerk shall close this case.

            Dated this 16th day of November, 2020.



                                                 A
19

20

21
                                                 BENJAMIN H. SETTLE
22                                               United States District Judge

23
     ORDER - 1
24
